USCA11 Case: 21-12220      Date Filed: 12/13/2021   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12220
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
PARVATHI SIVANADIYAN,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
            D.C. Docket No. 1:14-cr-00391-TCB-1
                   ____________________
USCA11 Case: 21-12220       Date Filed: 12/13/2021    Page: 2 of 4




2                     Opinion of the Court                21-12220


Before JORDAN, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
       In 2014, Parvathi Sivanadiyan pleaded guilty, pursuant to a
written plea agreement, to failing to obey an IRS summons. The
plea agreement contained a binding sentencing agreement,
pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C),
which provided that the Government and Sivanadiyan agreed
that she would “receive a sentence of time served to be followed
by up to a one year term of supervised release or probation,” and
that she would “be ordered to pay a fine in the amount of $5,000.”
Additionally, the plea agreement contained a limited sentence
appeal waiver, which provided that Sivanadiyan waived her right
to appeal her conviction and sentence on any ground (including
through a collateral attack), except that she could appeal if she
received, in relevant part, “any sentence other than time served to
be followed by up to a one year term of supervised release or
probation, to be determined in the [c]ourt’s discretion, along with
a $5,000 fine.”
        Sivanadiyan was sentenced in accordance with the terms of
the plea agreement to time served and one year of supervised
release, along with a fine of $5,000. Sivanadiyan paid the fine in
full in November 2014, and completed her sentence.
      Over six years later, in March 2021, Sivanadiyan, through
her husband, filed a motion seeking to “correct misstatements”
USCA11 Case: 21-12220             Date Filed: 12/13/2021         Page: 3 of 4




21-12220                   Opinion of the Court                               3

and requesting a refund of “‘excess fines’ charged in violation of
law.” She asserted that she was entitled to a refund of $4,000 of
the $5,000 fine she paid because it was in excess of the maximum
$1,000 fine for failing to obey an IRS summons.
        The district court denied Sivanadiyan’s motion. It found
that it did not have jurisdiction because Sivanadiyan’s conviction
was final, and the court was not authorized by statute to modify
her sentence.1
       Sivanadiyan now appeals the denial of that motion, and the
government seeks to dismiss her appeal based on her sentence-
appeal waiver. In response, Sivanadiyan argues that she is not
challenging her conviction or sentence, and is seeking to only
correct a misstatement of law, which her plea agreement
authorized her to do.
       Sivanadiyan’s argument is misplaced. The $5,000 fine was
imposed as part of her sentence. Therefore, any challenge to the
legality of the fine is barred by the sentence-appeal waiver
provided that the waiver is valid and enforceable. Our review of
the record confirms that the district court specifically questioned
Sivanadiyan about the sentence-appeal waiver during the plea
colloquy, and she stated that she understood the terms of the

1 The district court noted that, if it had jurisdiction, her claim would fail on
the merits because 18 U.S.C. § 3571(b)(5) authorizes a fine of up to $100,000
for a Class A misdemeanor, like Sivanadiyan’s crime, and overrides the fine
provision in 26 U.S.C. § 7210, which provides that a person who fails to obey
a summons “shall . . . be fined not more than $1,000 . . . .”
USCA11 Case: 21-12220        Date Filed: 12/13/2021    Page: 4 of 4




4                      Opinion of the Court                21-12220

waiver. Further, she does not dispute the validity of the waiver
on appeal or that she understood it. Rather, she argues that the
waiver does not apply, but that contention is incorrect because
the fine was part of her sentence. Accordingly, the sentence-
appeal waiver was knowingly and voluntarily made and is
enforceable. United States v. Bushert, 997 F.2d 1343, 1350–51
(11th Cir. 1993) (explaining that we enforce appeal waivers that
are made knowingly and voluntarily and to demonstrate that a
waiver was made knowingly and voluntarily, the government
must show that either (1) the district court specifically questioned
the defendant about the waiver during the plea colloquy or (2) the
record makes clear that the defendant otherwise understood the
full significance of the waiver); see also United States v. Weaver,
275 F.3d 1320, 1333 (11th Cir. 2001) (enforcing an appeal waiver
where “the waiver provision was referenced during [the
defendant’s] Rule 11 plea colloquy and [the defendant] agreed that
she understood the provision and that she entered into it freely
and voluntarily”).
      Because Sivanadiyan’s claim concerning the already-paid
fine does not fall within any of the exceptions to her valid
sentence-appeal waiver, the waiver forecloses this appeal. See
United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir.
2005) (holding that a valid appeal waiver waives the right to
appeal “difficult or debatable legal issues or even blatant error”).
Consequently, we GRANT the government’s motion to dismiss.